HARR V. FLOWERS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-205-CV



ROBERT L. HARR	APPELLANT

V.



L. DAVID FLOWERS	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Robert L. Harr appeals the trial court’s order sustaining a contest to his affidavit of indigency filed in his suit against L. David Flowers.  Because this order is not appealable, we dismiss the appeal for want of jurisdiction.

On June 6, 2006, the trial court signed an “Order Sustaining Contest” to Harr’s affidavit of inability to pay costs, ordering that Harr is not permitted to proceed in his lawsuit against Flowers in the trial court without paying costs.  Harr then filed a “Motion for Appeal.”  On June 19, 2006, we notified Harr of our concern that the court lacked jurisdiction over this appeal because the order does not appear to be a final appealable order or judgment.  We informed Harr that unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal, the appeal would be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a).  Harr filed a response, but nothing in this response indicates that the “Order Sustaining Contest” is an appealable order or shows any other grounds for continuing the appeal.

A party may appeal only from a final judgment or an interlocutory order specifically made appealable by statute.  
Lehmann v. Har-Con Corp
., 39 S.W.3d 191, 195 & n.12 (Tex. 2001)
; 
see, e.g.
, 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2006) (listing appealable interlocutory orders).  The trial court’s “Order Sustaining Contest” is not a final judgment, nor is there any statute or rule authorizing an appeal from such an order.  

Therefore, because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a); 43.2(f).



PER CURIAM



PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  July 20, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.